Exhibit 32 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Frank Sorrentino III and William S. Burns hereby jointly certify as follows: They are the Chief Executive Officer and the Chief Financial Officer, respectively, of ConnectOne Bancorp, Inc. (the Company); To the best of their knowledge, the Companys Annual Report on Form 10-K for the year ended December 31, 2012 (the Report) complies in all material respects with the requirements of Section 13(a) of the Securities Exchange Act of 1934, as amended; and To the best of their knowledge, based upon a review of the Report, the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 3, 2014 By: /s/ Frank Sorrentino III Frank Sorrentino III Chairman and Chief Executive Officer Date: March 3, 2014 By: /s/ William S. Burns William S. Burns Executive Vice President andChief Financial Officer
